Jenkins, J.
1. There being evidence to sustain the verdict, this court can not disturb the finding of the jury by overruling the refusal of the trial judge to grant a new trial upon the ground that the verdict was contrary to evidence or without evidence to support it. Davis v. Kirkland, 1 Ga. App. 5 (58 S. E. 209) ; Stricklin v. Crawley, 1 Ga. App. 139 (58 S. E. 215) ; Charles v. Brooker, 1 Ga. App. 219 (58 S. E. 218) ; Daughtry v. Savannah &c. Ry. Co., 1 Ga. App. 393 (58 S. E. 230) ; Edge v. Thomas, 9 Ga. App. 559 (71 S. E. 875).
2. The motion for a new trial does not show that a motion for a continuance was made by the defendant, nor what the six absent witnesses would have testified to, except that they would have corroborated the six other witnesses who had already testified’ in his behalf; and therefore no error appears in the failure to discontinue the trial of the ease *495and grant a continuance thereon. Wiggins v. State, 101 Ga. 501 (29 S. E. 26); Moon v. Wright, 12 Ga. App. 659 (78 S. E. 141).
Decided March 16, 1917.
Complaint; from Whitfield superior court—Judge Fite. November 27, 1916.
George G. Glenn, for plaintiffs in error.
M. G. Tarver, W. C. Martin, contra.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.